Citation Nr: 1232928	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  07-37 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for residuals of cold injuries.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to August 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Veteran testified at a Board hearing at the RO in April 2010 before the undersigned Acting Veterans Law Judge (Travel Board hearing).  A copy of the transcript of that hearing has been associated with the record on appeal. 

In September 2010, the Board remanded these matters to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

The appeal is again REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Following the certification of this appeal to the Board in December 2011, additional VA treatment records were added to the Veteran's Virtual VA claims file in February 2012.  These treatment records are pertinent to the claims currently on appeal.  In response, the Board sent the Veteran a letter asking whether he waived his right to have the RO consider this additional evidence in the first instance.  In July 2012, the Board received a response from the Veteran that he wanted his case to be remanded back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence that was submitted.  Thus, in order to afford the Veteran appropriate due process, the appeal must be remanded back to the RO/AMC for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication (to include the records contained in the Veteran's Virtual VA claims file) and then readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a Supplemental Statement of the Case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






(CONTINUED ON THE NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
SARAH B. RICHMOND 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


